02-11-216 & 217-CR
























COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
NO. 02-11-00216-CR
NO. 02-11-00217-CR
 



Edward Wayne Chapman


 


APPELLANT




 
V.
 




The State of Texas


 


STATE



 
 
----------
FROM THE 432nd
District Court OF Tarrant COUNTY
----------
MEMORANDUM
OPINION[1]
----------
Pursuant
to a plea bargain in each case and upon his pleas of guilty to robbery by
threats and possession of one or more but less than four grams of a controlled
substance—methamphetamine—with intent to deliver, the trial court convicted
Appellant Edward Wayne Chapman of the two offenses, both of which are
second-degree felonies.[2]  Appellant signed
judicial confessions in which he also pled true to the habitual allegations in
each case, making the range of confinement twenty-five years to ninety-nine
years in each case.[3]  The trial court
sentenced him to serve twenty-five years’ confinement in each case, with the
sentences to run concurrently.  Appellant filed a timely notice of appeal in
each case.
For
each case, the trial court’s certification states that this is a plea-bargained
case and that Appellant has no right of appeal.  Accordingly, we informed
Appellant by letter on June 14, 2011, that these cases would be subject to
dismissal unless he or any party showed grounds for continuing the appeals on
or before June 24, 2011.[4] 
Neither Appellant’s retained trial counsel’s response nor Appellant’s pro se
response shows grounds for continuing these appeals.
We
therefore dismiss these appeals.[5]
 
 
PER CURIAM
 
PANEL: 
DAUPHINOT,
GARDNER, and WALKER, JJ.
 
DO
NOT PUBLISH
Tex.
R. App. P. 47.2(b)
 
DELIVERED:  July 21, 2011




[1]See Tex. R. App. P. 47.4.


[2]See Tex. Penal Code
Ann. § 29.02(a), (b) (West 2011) (providing that robbery is a second-degree
felony); Tex. Health & Safety Code Ann. §§ 481.102(6), .112(c)
(West 2010) (providing that methamphetamine is in Penalty Group 1 and that
possession of one or more but less than four grams of a Penalty Group 1
substance is a second-degree felony).


[3]See Tex. Penal Code
Ann. § 12.42(d) (West 2011).


[4]See Tex. R. App. P.
25.2(a)(2), 25.2(d).


[5]See Tex. R. App. P.
25.2(d), 43.2(f).